Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 29 June 1773
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Friend,
London, June 29. 1773
I wrote to you by favour of M. Poissonnier, on the 22d Instant, since which I have received yours of the 20th. with some more Sheets.
I have now gone through all that are come to hand, and the following are all the Corrections that occur to me to propose for your Errata, some of which are scarce worth Notice.
  
    
      Premiere Partie
    
    
      Page
      295
       line
      11.
      from the Bottom, choc, in the same Sense you sometimes use coup, which methinks is better, but you know best.
    
    
      ––
      300
       line
      8.
      from the Bottom, for moins, read, plus. This is a material Error, as it totally alters the Sense. The Discharges being more frequent is the Reason that the Quantity is less at each Discharge.
    
    Seconde Partie.
    
    
      Page
      4.
       line
      5.
      for reçoivent, read, donnent à l’air, another material Error.
    
    
      ––
      26.
      ––
      4.
      for tube, read, cuve.
    
    
      ––
      29
      ––
      20.
      for tube, read, cuve.
    
    
      ────────
      
      21.
      for tube, read cuve.
    
    
      
      
      
      
      It seems to me that tube conveys the Idea of a small narrow Vessel, and my Meaning is a Vessel of large Diameter, to give room for a Current from the Circumference to the Center.
    
    
    
      ––
      35
      ––
      19.
      lumiere, does that Word express Lightning?
    
    
      ––
      76
      ––
      17.
      et quand je vis, &c. to the End of the Paragraph. On examining the Original I see that my English is obscure, and therefore you might easily mistake the Meaning, which is this. It had been a common Opinion that a Shot fired thro’ a Whirlwind would break it. I try’d to break the little one by striking my Whip thro’ it, which had no Effect. And I afterwards saw when it grew larger that great Trees passing thro’ the Body of it, did not break it. The Trees indeed stand still and the Whirlwind has the progressive Motion, but their Effect on the Whirl, if any, must be the same whether they move to it, or it to them. If you look once more at the English, page 357 line 3 from the Bottom, and consider the word which as relating to Whirl, (the immediate antecedent,) and not to Trees, you may perceive what I intended.
    
    
      ––
      79
      ––
      14.
      for 9, read 11. This is a material Error, as it takes away the Ground of the Observation.
    
    
      ––
      80
      ––
      11,
      12, for de derriere, read, qui entre. back to the Door, signifies not behind the Door but back against the Stream that moves from the Door to the Chimney.
    
    
      ────────
      21,
      22. for nord-ouest au sud-est, read, nord-est au sud-ouest.
    
    
      ––
      81
      ––
      2,
      from the bottom, for on, read ou.
    
    
      ––
      87
      ––
      14.
      fraîcheurs, does this french Word express the Distemper we in English call a Cold? If a Person has a swell’d Face, with a Pain in the Jaws, we call it a Cold in the Head. But our Ideas of a Cold are so various and so inconsistent, that I do not wonder if the French Language should scarce afford adequate Expressions for them.
    
    
      ––
      94
      ––
      12.
      for comble, read, front.
    
    
      ––
      109
      ––
      8
      from the bottom, delete en entrant.
    
    
      ––
      115
      ––
      17.
      I know not whether mine de plomb, is French for black Lead; what we call by that Name is not the Ore of Lead, it cannot be flux’d and reduc’d to any Metal, and is unfit for crucibles; it is what Pencils are made of, for Drawing: I think you call it Crayon. It is mention’d again line 5 from the bottom.
    
    
      ––
      116.
      ––
      2,
      from the bottom, The motive for turning the Smoke down behind the Air Box was to heat the other Side of it, and so obtain more Heat to the Air that passes thro’ it. I mention this only to account for it to you, not to propose any Erratum here.
    
    
      Page
      161,
       line
      14.
      for d’usage, read, utile.
    
    
      ––
      183
      ––
      16.
      for evavorant, read, evaporant.
    
    
      ––
      199
      ––
      9.
      from the bottom, for 800, read 80. This is a material Error. I believe no Mine in the World ever went so deep as 800 fathoms below the Sea. If this were to pass, I should seem to romance exceedingly.
    
    
      ––
      272
      ––
      10.
      for industie, read, industrie
    
    
      ––
      279
      ––
      5,
      for concentriques, read, excentriques
    
    
      ––
      291
      ––
      7.
      for A, H, F, G, read A, H, F
    
  
The English Edition was sold for half a Guinea in boards, or what you call broché; but yours contains more Pieces, and more Plates.


I have not time now to write what I intend upon the Cause of Colds, or Rheums, and my Opinions on that Head are so singular here, that I am almost afraid to hazard them abroad. In the mean time, be so kind as to tell me, at your leisure, whether in France, you have a general Belief that moist Air, and cold Air, and damp Shirts or Sheets, and wet Floors, and Beds that have not lately been used, and Clothes that have not been lately worn, and going out of a warm Room into the Air, and leaving off a long worn Wastecoat, and wearing leaky Shoes, and sitting near an open Window or Door, or in a Coach with both Glasses down, are all or any of them capable of giving the Distemper we call a Cold, and you a Rheum or Catarrh? Or are these merely English Ideas?
Inclos’d I send you the Engraving of my new Stove: The Description must be postpon’d for want of Time, and I had rather it should not be published at present. It is fit only for burning Pit-coal, and therefore can be of little or no Use with you who generally burn Wood.
If M. LeRoy means that some Glass is permeable to the Electric Fluid, I have acknowledg’d it in several Places. If he means all Glass, I doubt it. Tho’ I would not be positive; Experience must determine.
My Love to your good Spouse and to Mlle. Biheron. I hope she had an agreable Journey, and arrived in good Health. I am ever, with the greatest Esteem and Respect, Dear Sir, Your most obedient humble Servant
B F
M Dubourg
